DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 21 December 2021.
Claims 7 and 16 are canceled.
Claims 11, 15, and 20 are original.
Claims 1-6, 8-10, 12-14, and 17-19 are currently amended.
Claims 21-22 are new.
Claims 1-6, 8-15, and 17-22 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Limitations of claims 1-6 and 8-9 were previously interpreted under 35 USC §112(f). Claim 1 has been amended to recite “one or more memories storing instructions, one or more processors coupled to the one or more memories, wherein execution of the instructions cause the one or more processors to function as: …”. Accordingly the “units configured to …” of claim 1 are no longer interpreted under 35 USC §112 (f).
Dependent claims 2-4, 6, and 9 have been amended to recite “wherein the one or more processors further function as” and are interpreted given the structure in claim 1, i.e. 

Claim Objections
Claim 22 is objected to because of the following informalities:  The claim recites “… storage medium … further comprising: a receiving …”; however a “storage medium” may not comprise “a receiving”. The phrase “The non-transitory storage medium according to claim 19, wherein the method further comprises: receiving …” is recommended. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the thermal analysis unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Given the structure found in claim 19, the “program causing a computer to execute an information processing method of performing a 
For the purposes of further examination, it is assumed that “program causing a computer to execute an information processing method of performing a thermal analysis including a thermal analysis” is “the thermal analysis unit performs the thermal analysis on the structure”.
Accordingly, the limitation of “wherein the thermal analysis unit performs the thermal analysis on the structure” does not further limit the scope, i.e. the limitation is superfluous given the assumed basis. Removing the phrase “wherein the thermal analysis unit performs the thermal analysis on the structure” is recommended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-15, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites an “information processing apparatus” comprising “one or more memories storing instructions, one or more processors coupled to the one or more memories”. 
Step 2A – prong one:
The claim recites “a derivation unit configured to derive a form coefficient which is used for modelling thermal radiation based on structure data” which is a process which may be carried out mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. consulting a table of values or simply estimating or guessing a coefficient.
The claim recites "a first determination unit configured to determine, based on the form coefficient, surface information indicating whether each surface of a structure specified by the structure data is taken as internally exposed on the structure or externally exposed on the structure” which is a process which may be carried out mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. a comparison [see claim 5].
The claim recites “a thermal analysis unit configured to perform the thermal analysis on the structure based on the surface information and the form coefficient” which is a process which may be carried out mentally with or without physical aid [see MPEP 2106.04(a)(2) III]; e.g. drawing a thermal circuit diagram and performing simple circuit calculations, or performing evaluations such as an outer surface will dissipate heat faster than an inner surface.
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites that the apparatus is “configured to perform a thermal analysis including a thermal analysis of convection” which merely links the judicial exception to a field of use [see MPEP 2106.05(h)]. Merely linking the judicial exception to a field of use does not 
The claim recites “wherein execution of the instructions cause the one or more processors to function as” units configured to carry out the operations, which amounts to mere instruction to apply the judicial exception on a computer, and this does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)].
The claim recites “a display unit configured to display a result of the thermal analysis”; which amounts to a generic device [see specification at [0028], i.e. “display device”] performing well understood, routine, and conventional [see MPEP 2106.05(d) II, e.g. analogous to “presenting offers”] insignificant extra-solution activity [see MPEP 2106.05(g)].
Considering the claim as a whole, there is the computer-applied judicial exception linked to a field of use and extra-solution activity, so the claimed invention does not integrate the judicial exception into a practical application.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim links the judicial exception to a field of use; however, merely linking the judicial exception to a field of use does not provide significantly more than the judicial exception itself [see MPEP 2106.05(h)].
As noted for step 2A – prong two, the claim includes instruction to apply the judicial exception using a computer and display, and this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].

Accordingly, at step 2B, the claimed invention is found to be directed to the judicial exception without significantly more than the judicial exception itself.

Regarding claim 2:
The claim recites “wherein the one or more processors further function as a second determination unit configured to determine a convection heat resistance needed in the thermal analysis of convection on the structure based on the surface information” which, but for the recitation of a computer, is a process which may be carried out mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. consulting a table of values or simply estimating or guessing a resistance.
The claim recites “the thermal analysis unit performs the thermal analysis on the structure based on the convection heat resistance” which, but for the recitation of a computer, is a process which may be carried out mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. drawing a thermal circuit diagram and performing simple circuit calculations.
The “second determination unit” limitation amounts to mere instruction to apply the judicial exception using a computer.
Accordingly, the reasoning given for claim 1 applies, mutatis mutandis, i.e. where the judicial exception includes the functionality claimed and the unit limitations are like the unit limitations discussed for claim 1. 

Regarding claims 3 and 4:
Claims 3 and 4 are similar to claim 2, but have units to determine a conduction heat resistance and a radiation heat resistance, respectively. The analysis given for claim 2 applies, mutatis mutandis.

Regarding claim 5:
The claim recites “the first determination unit determines the surface information by comparing the form coefficient and a threshold value”; however, as discussed for claim 1, this is mere instruction to apply a process that may be performed mentally [a comparison]. Accordingly, the analysis given for claim 1 applies.

Regarding claim 6:
The claim recites “wherein the one or more processors further function as an input unit configured to input the threshold value”; however, the threshold is necessary for comparison so this amounts to insignificant extra-solution activity in the form of necessary data gathering. This insignificant extra-solution activity does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(g)] nor amount to significantly more than the judicial exception itself [see MPEP 2106.05(g)].
The specification at [0032] provides a description of the input unit, i.e. “the input unit 501 reads structure data (CAD data) via an external device or a network based on a user instruction”. This description is congruous with a description of the coextensive functionality of a general processor [see MPEP 2181 II B] and amounts to well-understood routine, routine, and 
Considering the claim as a whole, there is well-understood, routine, and conventional insignificant extra-solution activity for the computer-applied judicial exception linked to a field of use, so the claimed invention does not does not integrate the judicial exception into a practical application nor does it provide significantly more than the judicial exception itself.
Accordingly, the analysis given for claim 1 applies, mutatis mutandis.

Regarding claims 8 and 9:
The claims recite “wherein the display unit displays, on a display object that represents the structure, a symbol relating to the surface information in a superimposed manner” and “comprising a changing unit configured to receive a change to the threshold value from a user after the disp1ay unit displays the surface information or the result of the thermal analysis”; however, as described at [0046], the change is made by a user, and this corresponds to necessary data gathering. A particular manner of receiving is not specified, so this may include well-understood routine, routine, and conventional activity; e.g. receiving or transmitting data over a network, or storing and retrieving information in memory [see MPEP 2106.05(d) II].
The remaining limitations are units repeating operations of claim 1.
Accordingly, the analysis given for claim 1 applies, mutatis mutandis.

Regarding claims 10-15 and 17-18:
The claims are directed to collections of operations; accordingly, the claims are found to be directed to inventions falling within the statutory category of processes.


Regarding claims 19-22:
The claims are directed to a non-transitory storage media storing programs to perform methods; accordingly, the claims are found to be directed to inventions falling within the statutory category of articles of manufacture.
Regarding the medium storing the program to perform the method, this amounts to mere instruction to apply the judicial exception on a computer, and this does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)]. The method performed corresponds to that performed by the apparatus of claims 1, 2, and 8-9.
Accordingly, the analysis given for claims 1 and 2 applies, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kao (US 9910947 B1) in view of Fainberg (US 20170161934 A1) and Zhang (ZHANG, EUGENE, AND GREG TURK. "Visibility-guided simplification." In IEEE Visualization, 2002. VIS 2002., pp. 267-274. IEEE, 2002).

Regarding claim 1, Kao discloses an information processing apparatus configured to perform a thermal analysis (Fig. 9 and C26:L19-C27:L35: e.g. “FIG. 9 illustrates a block diagram of an illustrative computing system 900 suitable for implementing electronic designs with thermal analyses of the electronic design and the surrounding medium as described in the preceding paragraphs with reference to various figures.”) including a thermal analysis of convection (C8:LL28-34: “For example, the convective heat transfer coefficient (hi) may be determined for the i-th interface mesh or element, and the convective heat transfer coefficient (hi) may be converted into an equivalent thermal resistor REQ• where REg=l/(hixAi), and Ai denotes the surface area of the i-th interface mesh or element interacting with the surrounding medium”; C18:LL27-33: “One or more thermal analyses may be optionally performed with the identified thermal load value as the heat generation source at 312A to determine thermal solutions for the thermal RC network of the electronic design using one or more heat transfer mechanisms ( e.g., conduction mechanism, convection mechanism, radiation mechanism, or any combinations thereof).” EN: the citations are exemplary, thermal analysis including convection is mentioned at various places in the disclosure.), the information processing apparatus comprising:
one or more memories storing instructions, one or more processors coupled to the one or more memories, wherein execution of the instructions cause the one or more processors to function (C25:LL8-16: “In some embodiments, the one or more computing systems 100 may include or, either directly or indirectly through the various computational resources (e.g., computer buses, memory, cache, etc.), invoke a set of mechanisms including hardware modules and software modules or combinations of one or more hardware modules and one or more software modules that may comprise one or more thermal modeling modules 802 to performing thermal modeling for electronic design of interest.”; C26:LL32-41: “According to one embodiment, computer system 900 performs specific operations by one or more processor or processor cores 907 executing one or more sequences of one or more instructions contained in system memory 908. Such instructions may be read into system memory 908 from another computer readable/usable storage medium, such as static storage device 909 or disk drive 910. In alternative embodiments, hard-wired circuitry may be used in place of or in combination with software instructions to implement the invention.”) as:
a derivation unit configured to derive a form coefficient based on structure data (C12:LL11-25: e.g. “For example, the convective heat transfer coefficient may be derived from the Nusselt number (Nu) which is defined as Nu=(hxL )/k, where h is the convective heat transfer coefficient of the flow, Lis the characteristic length, and k is the thermal conductivity of the fluid.” EN: Nusselt number is interpreted as a form coefficient in view of specification at [0048] – “a function of determining the form coefficient for the thermal analysis of convection”.);
a first determination unit configured to determine, based on the form coefficient, surface information (C12:LL29-31: “the convective heat transfer coefficient for the fluid flow may be derived from the determined Nusselt number.” EN: The transfer coefficient is surface information);
a thermal analysis unit configured to perform the thermal analysis on the structure based on the surface information and the form coefficient (C12:L55-C13:L23: e.g. “As another example, in some embodiments where thermal conductivity (ki) is determined for the surrounding medium, an equivalent thermal resistor, L/(kxAi) may be determined for the i-th first mesh or element having an effective area of Ai and a characteristic length L of the electronic design. … Once the equivalent thermal circuit elements are determined for the surrounding medium, a solid-fluid thermal network may be generated at 216 by integrating these equivalent thermal circuit elements of the surrounding medium with the thermal RC network for the electronic design. With the thermal network representing both the electronic design and its surrounding medium, steady-state or transient thermal analyses may be performed at 218 on the solid-fluid thermal network with input power as heat gen- 15 eration as well as appropriate boundary and initial conditions.”); and
a display unit configured to display a result of the thermal analysis on a display device (C26:LL29-30: “display 911 (e.g., CRT or LCD),”; figs7G-7L; fig 8 and C24:LL44-59: “These final outputs 832 may include various 45 steady-state or transient thermal analysis results for the thermal RC network for the electronic design, various steady-state or transient thermal analysis results for the thermal network capturing the thermal behaviors of both the electronic design and its surrounding medium, etc.”).
Kao does not explicitly disclose [derive a form coefficient] which is used for modelling thermal radiation based on structure data;
[determine, based on the form coefficient, surface information] indicating whether each surface of a structure specified by the structure data is taken as internally exposed on the structure or externally exposed on the structure.
However, Fainberg teaches [derive a form coefficient] which is used for modelling thermal radiation based on structure data ([0100]-[0102]: eq 4 and “The view factors method replaces the integral in ( 4) with a total through the contributions of the individual subdivisions of the radiant surface, for which direct visibility exists through linear optics.” And [0172]: “The emitted heat flux of the cluster is calculated taking account of temperature distribution: (10) [eq]”. EN: in eq 10 the surface elements Si correspond to the view factors (visibility of the subdivided sphere elements), i.e. radiation form coefficients, as can be seen in the average flux calculation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kao in view of the teachings of Fainberg to include “[derive a form coefficient] which is used for modelling thermal radiation based on structure data” by using the heat flux calculation and view factors of Fainberg in Kao’s heat transfer calculation since Kao discloses that radiation modeling may be used in the heat transfer calculations (see C18:LL27-33: “One or more thermal analyses may be optionally performed with the identified thermal load value as the heat generation source at 312A to determine thermal solutions for the thermal RC network of the electronic design using one or more heat transfer mechanisms ( e.g., conduction mechanism, convection mechanism, radiation mechanism, or any combinations thereof)” but is silent as regards how to determine radiative heat flux while Fainberg provides a manner of determining radiative heat flux via form coefficients.	
And, Zhang teaches [determine, based on the form coefficient, surface information] indicating whether each surface of a structure specified by the structure data is taken as internally exposed on the structure or externally exposed on the structure (P268:right:¶¶2-3: “Therefore, V (p) measures the fraction of light which leave a sphere infinitely away from the object that can directly reach p. Furthermore, V (p) is related to the measure used by Nooruddin and Turk[17] for surface interior/exterior classification and visualization. … Figure 2 shows the measure V (p) for some of our test models. The color coding is as follows: 0-1/3 (interpolating between white and red), 1/3-2/3 (interpolating between red and yellow), 2/3-1 (interpolating between yellow and green).” EN: The figures show inner surfaces in red and outer in green.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kao and Fainberg in view of the teachings of Zhang to include “[determine, based on the form coefficient, surface information] indicating whether each surface of a structure specified by the structure data is taken as internally exposed on the structure or externally exposed on the structure” by using Zhang’s visibility measure to determine interior/exterior surface since Kao distinguishes between interior and exterior surfaces for thermal analysis (see for example C6:LL36-39: “This thermal solution captures the thermal behaviors of both the electronic design and at least the region of the surrounding medium near or immediately adjacent to theexternal surfaces of the electronic design.”,  C7:LL17-20: “associate 
	

Regarding claim 2, Kao discloses the information processing apparatus according to claim 1, wherein the one or more processors further function as a second determination unit configured to determine a convection heat resistance needed in the thermal analysis of convection on the structure based on the surface information (C8:LL28-34: “For example, the convective heat transfer coefficient (hi) may be determined for the i-th interface mesh or element, and the convective heat transfer coefficient (hi) may be converted into an equivalent thermal resistor REQ• where REg=l/(hixAi), and Ai denotes the surface area of the i-th interface mesh or element interacting with the surrounding medium” EN: “interacting with the surrounding medium” indicates based on the surface information since the surrounding medium is either interior or exterior; C17:LL8-20: “these thermal parameters may also be determined by different techniques and may be further converted into equivalent thermal circuit elements (e.g., resistive elements, capacitive elements, etc.) for at least the elements or meshes along the solid-fluid interface between the electronic design and its surrounding medium. These equivalent thermal circuit elements may be integrated with the thermal RC network of the electronic design to generate the thermal network for both the electronic design and its surrounding medium.” EN: resistive elements for convection mechanisms have the convection heat resistance.),
wherein the thermal analysis unit performs the thermal analysis on the structure based on the convection heat resistance (C18:LL27-33: “One or more thermal analyses may be optionally performed with the identified thermal load value as the heat generation source at 312A to determine thermal solutions for the thermal RC network of the electronic design using one or more heat transfer mechanisms ( e.g., conduction mechanism, convection mechanism, radiation mechanism, or any combinations thereof).” EN: resistive elements for convection mechanisms have the convection heat resistance.).

Regarding claim 3, Kao discloses the information processing apparatus according to claim 2, wherein the one or more processors further function as a third determination unit configured to determine a conduction heat resistance needed in the thermal analysis of conduction on the structure (C17:LL8-20: “these thermal parameters may also be determined by different techniques and may be further converted into equivalent thermal circuit elements (e.g., resistive elements, capacitive elements, etc.) for at least the elements or meshes along the solid-fluid interface between the electronic design and its surrounding medium. These equivalent thermal circuit elements may be integrated with the thermal RC network of the electronic design to generate the thermal network for both the electronic design and its surrounding medium.” EN: resistive elements for conduction mechanisms have the conduction heat resistance.),
(C18:LL27-33: “One or more thermal analyses may be optionally performed with the identified thermal load value as the heat generation source at 312A to determine thermal solutions for the thermal RC network of the electronic design using one or more heat transfer mechanisms ( e.g., conduction mechanism, convection mechanism, radiation mechanism, or any combinations thereof).” EN: resistive elements for conduction mechanisms have the conduction heat resistance.).

Regarding claim 4, Kao discloses the information processing apparatus according to claim 2, wherein the one or more processors further function as a fourth determination unit configured to determine a radiation heat resistance needed in a thermal analysis of radiation on the structure based on the form coefficient (C17:LL8-20: “these thermal parameters may also be determined by different techniques and may be further converted into equivalent thermal circuit elements (e.g., resistive elements, capacitive elements, etc.) for at least the elements or meshes along the solid-fluid interface between the electronic design and its surrounding medium. These equivalent thermal circuit elements may be integrated with the thermal RC network of the electronic design to generate the thermal network for both the electronic design and its surrounding medium.” EN: resistive elements for radiation mechanisms have the radiation heat resistance.),
wherein the thermal analysis unit performs the thermal analysis on the structure based on the convection heat resistance and the radiation heat resistance or based on the convection heat resistance, a conduction heat resistance, and the radiation heat resistance (C18:LL27-33: “One or more thermal analyses may be optionally performed with the identified thermal load value as the heat generation source at 312A to determine thermal solutions for the thermal RC network of the electronic design using one or more heat transfer mechanisms ( e.g., conduction mechanism, convection mechanism, radiation mechanism, or any combinations thereof).” EN: resistive elements for radiation mechanisms have the radiation heat resistance.).

Regarding claim 5, Kao discloses the information processing apparatus according to claim 1, wherein the first determination unit determines the surface information by comparing the form coefficient and a threshold value (with Zhang as for claim 1).

Regarding claim 6, Kao discloses the information processing apparatus according to claim 5, wherein the one or more processors further function as an input unit configured to input (C26:LL30-31: “input device 912 (e.g., keyboard), and cursor control (not shown)” and C28:LL29-34) the threshold value (with Zhang as for claim 1).

Regarding claim 8, Kao discloses the information processing apparatus according to claim 1, wherein the display unit displays, on a display object that represents the structure, a symbol relating to the surface information in a superimposed manner (Figs 7G-7L and 8 showing the thermal results superimposed on the device interior and exterior).

Regarding claim 9, Kao discloses the information processing apparatus according to claim 7, wherein the one or more processors further function as a changing unit configured to receive a change (C13:LL21-23: “The results of the steady-state or transient thermal analyses may be used at 218 to guide the implementation, modification, or optimization of the electronic design.”) to a threshold value (with Zhang as for claim 1) from a user after the display unit displays the surface information or the result of the thermal analysis (C13:LL21-23 as cited above and C28:LL4-8: “modifying the electronic design with an implementation process at least by guiding the implementation process based in part or in whole upon results of performing the one or more thermal analyses on the thermal network”),
wherein the first determination unit determines the surface information based on the changed threshold value (in combination with Zhang as for claim 1), and
wherein the thermal analysis unit performs the thermal analysis on the structure (as for claim 1).

Regarding claims 10-15 and 17-18, the claims recite the same substantive limitations as found among those of claims 1-6 and 8-9 and are rejected under the same reasoning.

Regarding claim 19, Kao discloses a non-transitory storage medium storing a program causing a computer to execute (C26:LL35-38: “Such instructions may be read into system memory 908 from another computer readable/usable storage medium, such as static storage device 909 or disk drive 910.”) an information processing method of performing a thermal analysis including a thermal analysis of convection, the method comprising (as for claim 1):
[the method performed by the system of claim 1] (rejected as obvious over Kao and Zhang as for claim 1).

Regarding claims 20-22, the claims recite the same substantive limitations as found among those of claims 2 and 8-9 and are rejected under the same reasoning.

Response to Arguments
Objections to the Specification
Applicant (P8:¶8):
Since the rules merely state "preferable" and "should" (not "shall" or "must"), Applicant elects not to follow the order and elects to place the priority at the end of the specification.
Examiner’s response:
Applicant’s election to not follow the order is noted, and the objection is withdrawn.

Objections Of Claims
Examiner: The objections are withdrawn in view of the amendment to the claims.

Claim Interpretation Under 35 U.S.C. § 112. 6th paragraph
Applicant (P10:¶3):
However, in order to move the case forward, Applicant has amended the claim so as to remove the claim interpretation under 35 U.S.C. 112(f).
Examiner’s response:
In view of the amendment to the claims, the claims are no longer interpreted under 35 USC §112(f), see also “Claim Interpretation” herein above.

Rejections Under 35 U.S.C. § 112(b)
Examiner: The rejections related to interpretation under 35 USC §112(f) are withdrawn in view of the claims no longer being interpreted under 35 USC §112(f). The rejection of claim 4 is withdrawn in view of the amendment to the claim.

Rejections Under 35 U.S.C. § 112(a)
Examiner: The rejections were related to interpretation under 35 USC §112(f) and are withdrawn in view of the claims no longer being interpreted under 35 USC §112(f).

Rejections Under 35 U.S.C. § 101
Applicant (P12:¶1):
Applicant respectfully disagrees. In a memo dated June 25, 2014 by Andrew H. Hirshfeld, the USPTO provides guidance for examination following the Supreme Court's decision in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. "). The memo provides two-part analysis for Abstract Ideas. Applicant submits that the Examiner has not performed a complete analysis of the two parts as discussed below and therefore the rejections under section 101 should be withdrawn.
Examiner’s response:
Please consider, that this guidance has been further revised, e.g. “2019 Revised Patent Subject Matter Eligibility Guidance” (Federal Register, Vol. 84, No. 4, 7 January 2019), and the revisions incorporated into the MPEP at §2106. The reasoning presented in the rejections follows the analysis as provided by the current guidance provided at MPEP 2106.

Applicant (P12:¶1):

Examiner’s response:
Please consider, the claim is directed to “An information processing apparatus configured to perform a thermal analysis including a thermal analysis of convection” and the “surface of a structure” and “structure” are not part of the apparatus claimed but rather are that for which the analysis is performed, i.e. appears in the context of the apparatus performing analysis for the structure and the structure (and surfaces) are not a claimed part of the apparatus. Regarding the display (and processors and memory), the reasoning presented does not identify these as an abstract idea.

Applicant (P13:¶1-P14:¶2):
Here, the claim provides a specific method to improve the process analysis in a thermal network. This technique does not simply link an alleged abstract idea to a technology but actually improves the technology.
Moreover, the USPTO has provided that "[t]he fact that a claim is directed to an improvement in computer-related technology can demonstrate that the claim does not recite a concept similar to previously identified abstract ideas" (19 May 2016 Memo, last paragraph), and "[a]n 'improvement in computer-related technology' is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of 'rules' (basically mathematical relationships) that improve computer-related technology by allowing 
To expedite the prosecution of the application, Applicant has amended claims 1, 10, and 19 with additional limitation "a display unit configured to display a result of the thermal analysis on a display device.
In other words, the amended claims 1, 15, and 21 also recite "a display unit configured to display a result of the thermal analysis on a display device" which involves the use of the display screen. Therefore, amended claims 1, 10, and 19 cannot "be carried out by a human alone."
Examiner’s response:
As regards specific rules, the examiner respectfully disagrees. In particular, the claimed actions are “derive a form coefficient which is used for modelling thermal radiation based on structure data”, “a first determination unit configured to determine, based on the form 
As regards the display unit, this is merely using the computer in its normal capacity to display the result, i.e. having obtained a result then present it.

Rejections under U.S.C. § 103
Applicant’s arguments, see “Rejections under U.S.C. §103”, filed 21 December 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kao, Fainberg, and Zhang. In particular, Fainberg discloses a form coefficient (similar to the visibility measure of Zhang) which is used for modelling thermal radiation. The rejection has been revised in view of the amendment.

Conclusion
Claims 1-6, 8-15, and 17-22 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CHUNG, BENJAMIN TF, AND M. H. N. NARAGHI. "Some exact solutions for radiation view factors from spheres." AIA A Journal 19, no. 8 (1981): 1077-1081.
Discussing closed for solutions for the view factor between a sphere and particular geometric structures.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147